Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1, 11, and 12, what the Applicant means by “first boundary away from the positive electrode terminal in a transversal direction” and “vent comprising a third boundary”.
3.	This is unclear because the Applicant recites a first boundary and a third boundary without reciting the position of a second boundary in relation to either the first boundary and/or third boundary. The position of the first and third boundaries are unclear in the claims.
4.	Claims 2 and 13 are unclear because the claims recites “fifth boundary” and “third boundary” without reciting the position of a fourth boundary in relation to either the 
5.	Claims 5 and 16 are unclear because the claims recites “third boundary” and “fourth boundary” without reciting the position of a second boundary in relation to either the third boundary and/or fourth boundary. The position of the third and fourth boundaries are unclear in the claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722